Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Fig. 4, numerals 4 and 38 both refer to a “display unit” while in Fig. 5, numeral 38 refers to a “display device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Gas flow meter for graphically displaying and indicating a history of integrated flow amount.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP2017-131551) (corresponding US2019/0011303 for English translation) (hereinafter Hashimoto) in view of Mori et al. (2007/0107535) (hereinafter Mori).
Regarding claims 1 and 14, Hashimoto teaches a gas flow meter (100) comprising: a flow rate measurement unit (31, 41, 51B) configured to measure a flow rate of gas in a pipe (P); a real-time clock (para 0090, 0093-0094) configured to hold current time data, and update the current time data corresponding to a current time (para 0095); a calculation unit (51D) configured to calculate integrated flow amount data from the flow rate measured by the flow rate measurement unit; a storage unit (53) configured to store therein day-and-time information based on the current day-and-time data of the real-time clock in association with the calculated integrated flow amount data (para 0096); and a screen generation unit (51I) configured to generate an integrated flow amount that includes a plurality of day-and-time sections that are temporally continued (para 0134, Fig. 9), in the past day-and-time sections in the plurality of the day-and-time sections, based on the day-and-time information and the integrated flow amount data stored in the storage unit, an integrated flow amount corresponding to each day-and-time section in the past day-and-time sections, and successively updates, in the day-and-time section including a current day-and-time in the plurality of the day-and-time sections, based on the integrated flow amount data successively calculated by the calculation unit, an integrated flow amount from a start of the day-and-time section to the current time. Hashimoto does not explicitly teach the graphically displaying of the integrated flow data. Mori teaches graphically displaying flow data (graph output means (monitor, Fig. 1)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the graphical display as taught by Mori for the display device of Hashimoto since such an arrangements are obvious variants for displaying measured data that can output from the computer in time series.
Regarding claim 2, Hashimoto in view of Mori teach an operation unit (51C) configured to be operable by a user (Fig. 4), wherein even when flow rate measurement is being operated, the user operates the operation unit to allow a display range including the plurality of the day-and-time sections to be changed (para 0095), and for each of the day-and-time sections, integrated flow amount data in the day-and-time section after the change is calculated from history data, the calculated integrated flow amount data is graphically displayed in a display portion corresponding to each day-and-time section, and current integrated flow amount data user from the day-and-time section start to the current time is graphically displayed in a portion corresponding to a day-and-time section after the change including the current time (para 0023).
Regarding claims 3-6, while, Hashimoto in view of Mori do not explicitly teach a first display range including a day-and-time section including the current time, and one or a plurality of past day-and-time sections continuous to the day-and-time section, and a second display range including a plurality of continuous day-and-time sections and being past from the first display range, are switchable during the flow rate measurement being operated, and integrated flow amount data corresponding to each day-and-time section is displayed after the switching of the display range, or when a period with no operation by the user is continued for a certain period after the second display range is displayed, the display is switched to the display in the first display range, or an integrated flow amount graph corresponding to the first display range, an integrated flow amount graph corresponding to the second display range are displayed by comparison at display positions in the display range being aligned, or a third display range including a plurality of continuous day-and-time sections and being past from the second display range, and the second display range are switchable by the operation of the user, and after the switching of the display range, the integrated flow amount graph corresponding to the first display range and an integrated flow amount graph corresponding to the third display range are displayed by comparison at display positions in the display range being aligned, it would be within the scope of a skilled individual to design a display device that can display a plurality of display ranges including the day and time section since it is nothing more than an alternative in order to display measured information.
Regarding claim 7, Hashimoto teaches a total integrated flow amount of the integrated flow amount data is stored in the storage unit in association with time information of the real-time clock (para 0020, 0095).
Regarding claim 8, Hashimoto teaches one from a group including day, month, and year is selectable, as the display range (para 0096).
Regarding claims 9 and 10, Hashimoto teaches simultaneously or switchably displaying the instantaneous flow rate, the flow rate threshold and the logging target but does not teach the graph display and a numerical value display can be switched and displayed or the numerical value display and the graph display of an instantaneous flow rate are simultaneously displayed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the display to display the information graphically or numerically or by alternately switching the displaying since it is within the scope of a skilled individual to display information as deemed necessary.
Regarding claim 11, Hashimoto teaches when a threshold with respect to the integrated flow amount in the day-and-time section is set, the threshold is further displayed (para 0013).
Regarding claims 12 and 13, Hashimoto in view of Mori teaches the display device but does not explicitly teach in the graph display of the integrated flow amount in the integrated flow amount graph screen generated by the screen generation unit, two axes having different units are displayed in the integrated flow amount graph screen, and the threshold is further displayed in the integrated flow amount graph screen or a flow amount in a plus direction and a flow amount in a minus direction are simultaneously displayed in the integrated flow amount graph screen generated by the screen generation unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design a display device that can operate to display the information as needed and thus, to display information on two axes having different units and the threshold on the graph screen or a flow amount in a plus direction and a flow amount in a minus direction would be an obvious variant of displaying information that can be simply made based on needed information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Dal (2013/0124113) and Ravid et al. (2018/0144418) teach graphical displaying of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            4/13/2021